DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 21, 35, 39, and cancellation of claims 31, 32.
Allowable Subject Matter
Claims 21-30 and 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-30, 33, and 34
The cited prior art fails to disclose or suggest “the laser output power is less than a thermal rollover power for a given tuning range” in combination with the rest of the limitations as recited in claim 21. Therefore, claim 21 is allowable over the cited prior art and dependent claims 22-30, 33, and 34 are also allowable as they directly or indirectly depend on claim 21.
Claims 35-38
The cited prior art fails to disclose or suggest “an amount of phase difference between the tuning current, the laser injection current, and a laser emission wavelength shift depends primarily on a modulation frequency of the tuning current” in combination with the rest of the limitations as recited in claim 35. Therefore, claim 35 is allowable over the cited prior art and dependent claims 36-38 are also allowable as they directly depend on claim 35.
Claims 39 and 40
The cited prior art fails to disclose or suggest “the laser output power decreases as the tuning element drive power increases” in combination with the rest of the limitations as recited in claim 39. Therefore, claim 39 is allowable over the cited prior art and dependent claim 40 is also allowable as it directly depends on claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YUANDA ZHANG/Primary Examiner, Art Unit 2828